Title: To Benjamin Franklin from Vergennes, 13 August 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 13 Aout 1780.
J’ai l’honneur de vous envoyer, Monsieur, copie d’une Lettre que le Roi écrit à M. l’Amiral de France; vous y verrez la Jurisprudence qui sera suivie desormais à l’égard des Armements Americains qui se feront dans les Ports du Royaume; elle est conforme aux Principes que j’ai developpés dans la Lettre que je vous addressai le 24 Juillet dernier; et aux quels vous avez adheré. Vous m’obligerez, Monsieur, en me marquant si vous avez retiré les commissions dont étoient pourvus les Corsaire le Prince et la Princesse Noirs.
J’ai l’honneur d’être très sincerement, Monsieur, Votre très humble et très obeissant Serviteur.
(signé) De Vergennes.
M. Franklin.
